Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 19-20 in the reply filed on 04 April 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “providing increased lubricity to a medical device”. It is unclear what the lubricity is increased relative to. Is the claim referring to a bare medical device.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2018/0325649)  and Krongauz et al. (US 2009/0324666). 
As to claim 1, Rooijmans discloses a hydrophilic coating which comprises a polymer having at least 2 reactive moieties that is capable of undergoing polymerization reactions such as a polyelectrolyte (see abstract). Rooijmans states the average reactive groups per molecule is in the range of 1.2-8 (see 0026) which overlaps the range of less than 2. Rooijmans further states that the hydrophilc coating can be applied to a substrate by using a primer coating (base coating) which allows the top coat to adhere to the substrate (see 0058).  Roojimans fails to teach the claimed combination of a base coat of the claimed copolymer and the top coat of the hydrophilic polymer. 
Rooijmans fails to disclose the base coat as claimed by claim 1. 
Krongauz et al. discloses forming an antimicrobial coating onto a substrate (see abstract). The coating can be applied to substrates that comprise plastics, glasses, elastomers, etc. and that are medical device (see 0009). Krongauz et al. further discloses adhesion promoting acrylic monomers (see 0014). Krongauz et al. exemplifies tetrahydrofurfuryl acrylate and 4-hydroxybutyl acrylate as adhesion promoting monomers (see 0050). 
 	Wu et al. discloses a coating that reduces thrombogenicity. The coating comprises a copolymer of  first monomer of tetrahydrofurfuryl acrylate and  a second monomer of hydroxybutyl acrylate (see 0014).  Wu et al. states the coating can be applied to blood contacting medical devices (see 0009). 
	It would have been obvious to one having ordinary skill in the art to modify the coating of Roojimans to include a base coat of a copolymer as taught by Wu et al. One would have been motivated to do so since Roojimans discloses a base coating used as a primer to improve adhesion between the substrate and the hydrophilic coating where Krongauz et al teaches that tetrahydrofurfuryl acrylate and 4-hydroxybutyl acrylate as adhesion promoting monomers and Wu et al. further discloses a coat formed of such material for medical devices. 
As to claim 2, Wu et al. teaches the copolymer has a molecular weight of 10,000-200,000 g/mol (see 0031) which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
As to claim 3, the top coat is over the base coat. 
As to claim 4, the hydrophilic polymer is polyethylene glycol (see 0037 of Roojimans). 
As to claim 5, the hydrophilic polymer has a molecular weight of 750-20,000 amu (see 0025). 
As to claim 6, Roojimans states the coating provides increased hydrophilicity (see 0002). 
As to claim 7, Roojimans discloses the medical device can be a catheter (see 0002 and 0010). 
As to claim 19, Rooijmans states monofunctional hydrophilic polymers (having 1 reactive moiety) can be provided (See 0026). 
As to claim 20, Krongauz et al. discloses the second monomer is 4-hydroxybutyl acrylate and Roojimans states the hydrophilic polymer is polyethylene glycol. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Childs et al. (US 2006/0121217) discloses a coating comprises s first polymer layer that has both hydrophilic and hydrophobic properties and a second polymer that is more hydrophilic than the first layer (see abstract). Childs et al. discloses hydrophilic monomers such as 4-hydroxybutryl methacrylate and tetrahydrofurfuryl acrylate (see 0045). Childs et al. fail to teach the claimed base coat having the claimed copolymer and a top coat having the hydrophilic polymer with less than two reactive moieties per molecule. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715